Citation Nr: 0213817	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic left hip piriformis strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for muscular tension headaches.

(The issue of entitlement to an initial disability rating in 
excess of 30 percent for gastroesophageal reflux disorder 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had more than 18 years of active military 
service, including from September 1979 until his retirement 
in January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions in September 1998 and January 2002 by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By September 1998 decision the RO, in pertinent part, granted 
service connection for gastroesophageal reflux disorder, and 
assigned it a 30 percent disability rating; granted service 
connection for muscular tension headaches, and assigned it a 
zero percent rating; and denied service connection for 
bilateral hip pain.   

In January 2002, the RO granted service connection for 
chronic left hip piriformis strain, assigned it a 10 percent 
disability rating, and granted an increased 10 percent rating 
for muscular tension headaches.  It was noted that the 
veteran's appeal as to his claim for left hip pain was 
considered resolved by this favorable determination.

The Board notes, however, that the RO addressed the issue of 
entitlement to a higher disability rating for chronic left 
hip piriformis strain in the February 2002 supplemental 
statement of the case and that in correspondence dated in 
April 2002 the veteran's accredited representative expressed 
a desire for continued appellate review of the assigned 
compensation level.  Therefore, the Board finds this matter 
has been properly developed for appellate review.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

Although the veteran requested to appear at a personal 
hearing before a member of the Board, he failed to appear at 
a scheduled hearing in May 2002.  Therefore, his request is 
considered to have been withdrawn.  38 C.F.R. § 20.702(d) 
(2001).

The Board is undertaking additional development on the issue 
of entitlement to an initial disability rating in excess of 
30 percent for gastroesophageal reflux disorder pursuant to 
authority at 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  Persuasive medical evidence reveals that the veteran has 
a chronic right hip disorder which had its onset during 
active service.  

2.  Persuasive medical evidence demonstrates that the 
veteran's chronic left piriformis strain is manifested by no 
more than a moderate muscle injury and no evidence of flexion 
limited to 30 degrees or abduction limited beyond 10 degrees, 
including as a result of pain or dysfunction.  

3.  Persuasive medical evidence demonstrates that the 
veteran's muscular tension headaches are manifested by 
attacks but which are not characteristic prostrating attacks 
occurring on an average once a month.  






CONCLUSIONS OF LAW

1.  A right hip disorder was incurred during the vetern's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a rating in excess of 10 percent for 
chronic left hip piriformis strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5251, 
5252, 5253, 5318 (2001).

3.  The criteria for a rating in excess of 10 percent for 
muscular tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in law during the pendency of this 
appeal with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that on receipt of a complete 
or substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (West Supp. 2002).  VCAA also requires VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the claimant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case and that the 
requisite VCAA notice and development matters were addressed 
in correspondence dated in August 2001 and in the February 
2002 supplemental statement of the case.  As the claimant has 
been kept apprised of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent 
examinations pertinent to his claims in March 1998 and 
September 2001 and that medical evidence sufficient for an 
adequate determination of the matters on appeal has been 
obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Any disability 
which is proximately due to or the result of service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The U.S. Court of Appeals (Federal Circuit) has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The Federal Circuit has also recognized the 
Board's authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, service medical records include a June 1993 
report of medical history which noted the veteran had chronic 
hip pain without any indication of the specific location of 
that pain.  An examination at that time revealed a normal 
clinical evaluation of the lower extremities and 
musculoskeletal system.  The veteran complained of arthritis 
of the hips at his October 1997 retirement examination but 
the examiner at that time also found the veteran's lower 
extremities and musculoskeletal system were normal.  A 
November 1997 report noted a diagnosis of left piriformis 
strain, but provided no opinion as to any right hip disorder.  
Records show the veteran retired from active service in 
January 1998.  

A March 1998 VA examination report noted the veteran had 
complained of pain in the hips over the past several years 
but that x-rays were normal and there was no limitation of 
motion.  The diagnoses included chronic pain in the hips 
secondary to chronic strain.  A September 2001 VA orthopedic 
examination included a diagnosis of bilateral piriformis 
strain.  

Based on the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran has a 
chronic right hip disorder that had its origin during his 
active service.  A VA medical examination roughly 2 months 
after service included a diagnosis of pain secondary to 
chronic strain and contemporaneous medical records show the 
veteran complained of right hip pain during active service.  
There is also no evidence of any intervening post service 
injury to the right hip prior to the March 1998 examination.  
Therefore, the Board finds that the evidence is persuasive of 
an onset during active service and that entitlement to 
service connection for a right hip disorder is warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).  

The Federal Circuit has recognized the Board's authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

I.  Chronic Left Hip Piriformis Strain

Service medical records dated in June 1993 noted the veteran 
complained of chronic hip pain without any indication of the 
specific location of that pain.  An examination revealed a 
normal clinical evaluation of the lower extremities and 
musculoskeletal system.  The veteran also complained of 
arthritis of the hips at his October 1997 retirement 
examination.  The examiner found the veteran's lower 
extremities and musculoskeletal system were normal.  A 
November 1997 treatment report noted a diagnosis of left 
piriformis strain.  

VA examination in March 1998 included a diagnosis of chronic 
hip pain secondary to chronic strain.  It was noted the 
veteran had complained of pain in the hips over the past 
several years but that X-rays were normal and there was no 
limitation of motion.  There was very slight pain on rotation 
and flexion of the hip but no evidence of gross deformity.  
The veteran was able to ambulate without difficulty and range 
of motion studies revealed extension to 125 degrees, 
bilaterally.

VA records include a January 1999 magnetic resonance imaging 
(MRI) report which revealed an essentially negative study of 
the hips.  There was no evidence of avascular necrosis to the 
left hip.  

At his VA orthopedic examination in September 2001 the 
veteran complained of pain, weakness, stiffness, lack of 
endurance, and fatigability.  He reported, in essence, that 
he was unable to walk more than 100 yards without pain, that 
his pain increased as he continued to walk, and that he had 
difficulty manipulating stairs.  He denied crepitation, 
instability, giving way, or locking.  It was noted the 
episodes occurred every 2 to 3 months, lasted 2 to 3 days at 
a time, and were precipitated by weather but no other focal 
activity.  He stated the episodes were relieved by rest and 
medication and that he used a cane during symptom 
exacerbation.  

The examiner noted the veteran claimed he had used a lot of 
sick time at his present job but was unable to provide 
additional information upon further inquiry.  It was also 
noted that the veteran complained of pain at the extremes of 
motion and of tenderness throughout upon weight bearing in 
rotation of the hips.  Objective evidence of the veteran's 
pain included his complaints and guarded movement on 
abduction.  There was no evidence of gait or functional 
limitations to the joints.  Range of motion studies revealed 
extension to 30 degrees, adduction to 30 degrees, abduction 
to 30 degrees, external rotation to 40 degrees, and internal 
rotation to 40 degrees.  The examiner noted the balance of 
the examination was within normal limits.  Patrick's tests 
were also normal, and there was no evidence of crepitant 
motion or anxiety on attempted posterior dislocation.  The 
diagnosis was bilateral piriformis strain.

By February 2002 decision, the RO granted service connection 
for chronic left hip piriformis strain and assigned it a 10 
percent disability rating under the criteria for moderate 
muscle injury (Code 5318).

Analysis

Initially, the Board notes that the veteran has been awarded 
entitlement to service connection for a muscle injury but 
that the evidence of record indicates the disability may be 
alternatively, or more appropriately, rated as a 
musculoskeletal disorder.  See 38 C.F.R. § 4.20.  Therefore, 
entitlement to higher possible ratings under alternative 
diagnostic codes must be considered in this case. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

The Rating Schedule provides ratings for injuries to Muscle 
Group XVIII, relating to the outward rotation of the thigh 
and stabilization of the hip joint, when there is evidence of 
slight (zero percent), moderate (10 percent), moderately 
severe (20 percent) or severe (30 percent) muscle injury.  
See 38 C.F.R. § 4.73, Code 5318 (2001).  

The Rating Schedule provides that a moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56(d) (2001).

A moderately severe muscle injury as an injury manifested by 
a through and through or deep penetrating wound due to a 
small high-velocity missile, or large low velocity missiles 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Objective 
findings of the disorder include relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of a missile through important muscle groups, 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared with the sound side; and 
when tests of strength and endurance of the muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's left hip disorder is manifested by 
evidence of no more than a moderate muscle injury.  There is 
no objective evidence of damage to important muscle groups, 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, moderate loss of normal 
firm resistance of muscles compared with the sound side, or 
positive evidence of marked or moderately severe loss upon 
tests of strength and endurance of the muscle groups.

The Board notes, however, that the evidence shows the 
veteran's left hip disorder may be alternatively rated under 
Codes 5251, 5252, or 5253 for musculoskeletal limitation of 
motion.  In addition, the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 
and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Court has held, 
however, that section 4.40 did not require a separate rating 
for pain but provided guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, as the 
veteran is presently receiving a 10 percent rating and a 
higher rating is not possible under Code 5251, limitation of 
thigh extension, further consideration under that criteria is 
not warranted.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the thigh when there is evidence of 
flexion limited to 45 degrees (10 percent), flexion limited 
to 30 degrees (20 percent), flexion limited to 20 degrees (30 
percent), or flexion limited to 10 degrees (40 percent).  See 
38 C.F.R. § 4.71a, Code 5252.  Normal hip flexion is from 0-
125 degrees.  See 38 C.F.R. § 4.71, Plate II (2001).

The Rating Schedule also provides compensable ratings for 
limitation of thigh rotation with loss of the ability to toe 
out more than 15 degrees or for limitation of adduction with 
the loss of the ability to cross the legs (10 percent) or 
with limitation of abduction with motion loss beyond 10 
degrees (20 percent).  Code 5253 (2001).  Normal hip 
abduction is from 0-45 degrees.  See 38 C.F.R. § 4.71, Plate 
II.

Based upon the evidence of record, the Board finds 
entitlement to a higher or "staged" rating in excess of 10 
percent for the veteran's service-connected left hip 
disability is not warranted under Codes 5252 or 5253.  
Persuasive medical evidence shows that in March 1998 the 
veteran had very slight pain on rotation and flexion of the 
hip but no evidence of limitation of motion.  Range of motion 
studies at that time revealed extension to 125 degrees.  The 
September 2001 examiner noted the veteran demonstrated pain 
at the extremes of motion and tenderness throughout upon 
weight bearing in rotation of the hips but that there was no 
evidence of gait or functional limitations to the joints.  
Range of motion studies at that time revealed abduction to 30 
degrees.  

The Board finds these VA medical reports are persuasive that 
the veteran's hip disorder, including consideration of 
additional limitation due to pain and dysfunction, does not 
limit flexion to 30 degrees or limit abduction beyond 
10 degrees.  The Board also notes that VA regulations require 
that a finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  See 38 C.F.R. 
§ 4.40 (2001); see also Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991).  In this case, the Board finds the veteran's 
subjective complaints of a more severe disability due to pain 
and dysfunction are outweighed by the objective examination 
findings.

The Board further finds there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
reported he had missed work because of his hip disorders, he 
was unable to provide the examiner with additional specific 
information and the Board finds the examiner's assessment of 
the disability at that time was not indicative of a marked 
interference with employment.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, was not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds there is no 
provision upon which to assign a higher or "staged" rating 
and that the preponderance of the evidence is against the 
veteran's claim.

II.  Muscular Tension Headaches

Service medical records dated in January 1996 show the 
veteran complained that over the previous 3 days he had 
experienced head pain when he leaned over.  He denied 
drowsiness, nausea, vomiting, increased blood pressure, or a 
history of any similar headaches.  The examiner's assessment 
was probable muscular tension headache.  The veteran 
complained of frequent headaches which sometimes lasted weeks 
at a time during his October 1997 retirement examination but 
the examiner noted a normal clinical evaluation of the 
neurologic system.  A November 1997 report noted the veteran 
complained of a constant headache of one weeks duration.  The 
diagnosis was possible migraine.

On VA general medical examination in March 1998 the veteran 
complained of intermittent headaches over the previous 2 
years which occurred approximately every few weeks and which 
could last up to 2 weeks at a time.  He stated the disorder 
was worse with bending over, alternating movements, loud 
noise, or light and at times were throbbing in nature.  The 
examiner noted physical examination of the head was 
essentially normal.  The diagnoses included muscle tension 
headaches.

In his April 1999 notice of disagreement the veteran stated 
he experienced headaches 3 to 4 times per month and that the 
headaches could last up to 5 days.  He described the severity 
of the headaches as 12 out of a possible 10 point scale.  

VA treatment records dated in May 1999 show the veteran 
complained of a constant pressure-like headache of moderate 
intensity which interfered with his sleep.  He denied any 
pounding component or specific precipitating events.  It was 
noted he used Tylenol for symptom relief.  The examiner's 
assessment was tension-type headache but, in essence, that 
symptomatic headaches secondary to chronic meningitis should 
also be considered.  

On VA neurology examination in September 2001 the veteran 
complained of musculoskeletal tension headaches.  He stated 
he experienced musculoskeletal pain about the head and 
shoulder related to exacerbations of hip pain approximately 
every 3 to 4 months which lasted 3 to 4 days.  He reported he 
used medication to relieve and shorten the course of his 
headaches.  The examiner noted the veteran denied any other 
complaints or focal symptoms consistent with migraine or 
vascular headache.  The diagnosis was musculoskeletal 
headaches.

Analysis

The Rating Schedule provides ratings for migraine headaches 
with less frequent attacks (0 percent), with characteristic 
prostrating attacks averaging one in two months over several 
months (10 percent), with characteristic prostrating attacks 
occurring on an average once a month over last several months 
(30 percent), and with very frequent completely prostrating 
and prolonged attacks producing severe economic 
inadaptability (50 percent).  38 C.F.R. § 4.124a, Code 8100 
(2001).

Based upon the evidence of record, the Board finds the 
veteran is appropriately evaluated under the analogous 
criteria for migraine headache disabilities.  See 38 C.F.R. 
§ 4.20.  The Board also finds persuasive medical evidence 
demonstrates the veteran's service-connected muscular tension 
headaches disability is presently manifested by attacks 
without evidence of characteristic prostrating migraine 
attacks.  Although the veteran has reported he experiences 
severe monthly attacks, the Board finds the described 
episodes are not indicative of characteristic prostrating 
migraine attacks.  Therefore, the Board must conclude that 
entitlement to a rating in excess of 10 percent is not 
warranted.

While the veteran believes his service-connected muscular 
tension headache disability is more severe than indicated by 
the present evaluation, he is not a medical practitioner and 
is not competent to offer medical opinions.  See Grottveit, 
5 Vet. App. 91; Espiritu , 2 Vet. App. 492.

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances related to this 
service-connected disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral to the Chief Benefits Director of VA's 
Compensation and Pension Service was not warranted.  See 
Bagwell, 9 Vet. App. 337.

In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating.  The preponderance of 
the evidence is against the veteran's claim.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right hip disability is 
granted.

Entitlement to an initial disability rating in excess of 10 
percent for chronic left hip piriformis strain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for muscular tension headaches is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

